Citation Nr: 1732307	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia/hyperlipidemia.  

2.  Entitlement to a rating in excess of 10 percent for hypothyroidism.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1979 to April 1983 and from May 1999 to March 2000.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

As to the Veteran's hypothyroidism claim, the Veteran was last afforded a VA examination in December 2015.  Notably, in her July 2013 VA Form 9, the Veteran indicated that her hypothyroidism was manifested by mental sluggishness, suggesting a worsening of her disability.  Based on the December 2015 VA examination, it is unclear what the Veteran's symptoms are pertaining to her hypothyroidism, particularly as the examiner did not address the Veteran's reported mental sluggishness.  In addition, it is unclear whether her hypothyroidism is manifested by weight loss or gain as no findings were provided as to the Veteran's weight.  Under the circumstances, the Board finds that VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her hypothyroidism.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

The evidence of record indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits.  See September 2008 feet examination report.  Such records pertaining to a determination for such benefits are not associated with the claims file, thereby indicating there are outstanding SSA records that are clearly relevant to this appeal.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file (particularly VA treatment records dated since April 2016).  Any negative responses should be in writing and associated with the claims file.
2. Secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  
3. Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the symptoms, manifestations and impairments stemming from her service-connected hypothyroidism, to include the nature, extent and severity of her symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
4. After the above has been completed, the RO should schedule the Veteran for an examination to determine the current nature, extent and severity of the Veteran's hypothyroidism and its impact on her ability to work.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should specifically indicate whether the Veteran's hypothyroidism is manifested by mental sluggishness.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  
5. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a Supplemental Statement of the Case (SSOC) and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

